1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   MARK HUNT,                                      )   Case No.: 1:19-cv-00504-DAD-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER TO SHOW CAUSE WHY SANCTIONS
13           v.                                          SHOULD NOT BE IMPOSED ON DEFENDANTS
                                                     )   FOR FAILURE TO FILE A STATUS REPORT
14                                                   )
     D. DIAZ, et al.,
                                                     )   (ECF No. 61)
15                  Defendants.                      )
                                                     )
16                                                   )
                                                     )
17                                                   )
18           Plaintiff Mark Hunt is appearing pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20           On October 30, 2020, the Court granted Defendants’ request to stay the instant action pending
21   resolution of Plaintiff’s criminal case and disciplinary action. (ECF No. 61.) The Court directed
22   Defendants to file an initial status report within ninety days of the October 30, 2020, and every sixty
23   days thereafter until the proceedings are resolved. (Id.)
24           Defendants filed status reports on January 27, 2021, and March 26, 2021. (ECF Nos. 62, 63.)
25   However, Defendants have failed to file a status report within sixty days of the last report, i.e. May 25,
26   2021.
27           Local Rule 110 provides that “[f]ailure ... of a party to comply with these Rules or with any
28   order of the Court may be grounds for imposition by the Court of any and all sanctions...within the
                                                         1
1    inherent power of the Court.” District courts have the inherent power to control their dockets and “[i]n

2    the exercise of that power they may impose sanctions including, where appropriate, ... dismissal.”

3    Thompson v. Hous. Auth., 782 F.2d 829, 831 (9th Cir. 1986). A court may dismiss an action, with

4    prejudice, based on a party's failure to prosecute an action, failure to obey a court order, or failure to

5    comply with local rules. See, e.g., Ghazali v. Moran, 46 F.3d 52, 53–54 (9th Cir. 1995) (dismissal for

6    noncompliance with local rule); Ferdik v. Bonzelet, 963 F.2d 1258, 1260–61 (9th Cir. 1992)

7    (dismissal for failure to comply with an order requiring amendment of complaint); Malone v. U.S.

8    Postal Serv., 833 F.2d 128, 130–33 (9th Cir. 1987) (dismissal for failure to comply with court order).

9             Accordingly, it is HEREBY ORDERED that within ten (10) days from the date of service of

10   this order, Defendants shall show cause in writing why sanctions should not be imposed for failure to

11   comply with the court’s order.

12
13   IT IS SO ORDERED.

14   Dated:     May 27, 2021
15                                                       UNITED STATES MAGISTRATE JUDGE

16
17
18
19
20
21
22
23
24
25
26
27
28

                                                          2
